In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00077-CV

IN THE MATTER OF A.M., A JUVENILE            §   On Appeal from the 323rd District Court

                                             §   of Tarrant County (323-107645-18)

                                             §   August 29, 2019

                                             §   Opinion by Justice Womack

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the juvenile court’s adjudication and disposition orders. It is ordered

that the juvenile court’s orders are affirmed.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack